Citation Nr: 1701927	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the back.

2.  Entitlement to service connection for arthritis of the hips, claimed as arthritis of the legs.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claimed disabilities.  

In October 2008, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  The Board remanded the matters for further development in January 2009.

In November 2012, the Veteran testified at a travel board hearing before a different Veterans Law Judge.  The Board remanded the matters again for further development in May 2013 and January 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

If two judges hold hearing on the same issue or issues, a three-judge panel is assigned, and the Veteran must be afforded an opportunity for a third hearing before the third judge who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  After the November 2012 Board hearing, the Veteran was sent a letter explaining his right to a third hearing before a third judge.  The Veteran responded in a written statement received in March 2013 that he wanted to appear for a third hearing via videoconference at his local RO.  

The Board remanded the matters on appeal to the AOJ in May 2013 and January 2016 with instructions to schedule a new hearing.  It does not appear that such a hearing has been scheduled, and there is no indication that the Veteran has withdrawn his request for a third hearing.  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the issues of entitlement to service connection for arthritis of the back and hips.  The hearing should be before a Veterans Law Judge who did not preside over the October 2008 or November 2012 hearings.  The Veteran and his representative should be afforded appropriate notice of the time, date, and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




